DETAILED ACTION

In the reply filed 2/8/2021, claims 1, 5-10, 12, 13, 18 and 19 are amended.  Claims 1, 5-10, 12, 13, 18 and 19 are currently pending.  Previously withdrawn claims 2-4, 11, 14-17, and 20 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statements submitted 1/8/2019, 1/9/2019, 6/5/2019, 12/11/2019, 1/29/2020, and 6/2/2020 (ten IDSs were submitted, in total) are acknowledged. In these disclosure statements, nearly one thousand prior art documents are listed.  
An Applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289(Fed. Cir. 1983), cert. denied, 469 U.S. 851(1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Wearver Popcorn Co. Inc., 24 U.S.P.Q. 2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889,1899 (D. Del. 1992); Penn Yan Boats, 
MPEP 2004 suggests:  It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
While the statements filed clearly do not comply with suggested guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references, however, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure, see Penn Yan Boats, Inc. V. Sea Lark boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.
Applicant is advised that the M.P.E.P. states the following with respect to large information disclosure statements:  Although a concise explanation of the relevance of information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted. Concise explanations (especially those that point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more is highly relevant to patentability (M.P.E.P. § 609)
Therefore it is recommended that if any information that has been cited by Applicant in the disclosure statement is known to be material for patentability as defined by 37 CFR 1.56, Applicant should present a concise statement as to the relevance of that/those particular documents therein cited. The references cited by applicants in the IDS and listed on the numerous 1449s have been made of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites: “wherein the pair of cross members attach at the floor of the battery support structure.” The claim is indefinite, as it is unclear what the cross members attach to. Is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 12, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa (US 6,085,854).

Regarding claim 1, Nishikawa teaches: a battery tray for an electric vehicle, said battery tray comprising: a battery support structure having a floor (including elements 7 and 9) and a perimeter wall (3, 4, 5, 6) extending around a peripheral portion of the floor to border a battery containment area; a pair of cross members (10, 10a) coupled at opposing lateral sides of perimeter wall, wherein the pair of cross members extend laterally across the battery containment area at opposing longitudinal sides of a battery module (see batteries B of the battery module in at least Fig. 5) disposed in the battery containment area; a cover (including elements 14, 15) engaged with an upper portion of the perimeter wall of the battery support structure and spanning over the battery containment area to conceal the battery module; and wherein the pair of cross members each comprise an elongated beam (10, 10a) having a unitary and consistent cross-sectional shape along a length that spans between the opposing lateral sides of the perimeter wall (as best shown in Figs. 3, 4), the elongated beams each comprising a 
Relevant elements are best shown in Figs. 3, 4. 

Regarding claim 5, Nishikawa further teaches:  wherein the retention element engages a component that is selected from the group consisting of a coolant line, an electrical cable, a portion of a fire suppression system, and a portion of the battery module disposed between the pair of cross members. See column 5, lines 50-53 and Fig. 5. 

Regarding claim 10, Nishikawa further teaches:   wherein the battery module is engaged with the retention elements of the pair of cross members. See Figs. 3-5. 

Regarding claim 12, Nishikawa further teaches: wherein the pair of cross members attach at the floor of the battery support structure. See Fig. 4. 

Regarding claim 18, Nishikawa teaches: a battery tray for an electric vehicle, said battery tray comprising: a battery support structure having a floor (7, 9), a perimeter wall (3, 4, 5, 6) extending around a peripheral portion of the floor, and a plurality of cross members (10, 10a) extending laterally across a battery containment area between the perimeter wall at opposing sides of the battery support structure; a battery module (see batteries B of the battery module in at least Fig. 5) disposed in the battery containment area between two adjacent cross members of 

 Regarding claim 19, Nishikawa further teaches: wherein the retention element includes a mounting feature (10a) integrally formed at an upright side surface of each of the adjacent pair of the plurality of cross members, and wherein the mounting features are configured to receive at least one of a wire, cooling line, a support bracket of the battery module. Because the mounting feature (10a) is capable receiving a battery support bracket, the mounting feature is configured to receive a support bracket of the battery module. The use of functional language (“configured to”) within the claims suggests that a battery support bracket is not positively required by the claims.  If Applicant intends to positively require a support bracket, the Examiner encourages the Applicant to amend claim 19 with language similar to that of claim 13, which positively requires the bracket.  Additionally, the bottom corners of battery packs B read on the support brackets of the battery module, since they engage the mounting feature to support the batteries. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, as applied to claim 1, above, in further view of Rawlinson (US 8,286,743).

 Regarding claim 13, Nishikawa teaches:  wherein the retention element (10a) at least indirectly supports the battery module disposed in the battery containment area. Nishikawa does not elaborate on specific structure of the batteries/modules, though it is noted that Nishikawa suggests the batteries B are fixed by clamping means (not shown in the figures, but discussed in column 5, lines 21-22 and 50-53).  
Nishikawa fails to specifically disclose the retention element (10a) engages a support bracket that engages and supports the battery module disposed in the battery containment area. Rawlinson teaches: a retention element (1207, which is analogous to the retention element 10a from Nishikawa) which engages a support bracket (801) that engages and supports the battery module (701) disposed in a battery containment area. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the batteries/battery modules (B) from Nishikawa clamped using a mounting bracket, as suggested by Rawlinson, such that the retention element (10a) engages the support bracket that engages and supports the battery module disposed in the battery containment area; the motivation being: to structurally facilitate clamping and/or attaching the batteries within the battery containment area. Such attachment would hold the batteries in place and prevent unwanted shifting. 

Allowable Subject Matter
Claim 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nishikawa (as well as additional prior art of record) fails to teach or suggest the channel(s) of the retention elements as set forth in claims 6-9.

Response to Arguments
Applicant's remarks filed 2/8/2021 have been fully considered.
Applicant’s remarks regarding the previous rejection(s) applied under 35 U.S.C. 112 are found persuasive. The Examiner acknowledges the amendments filed 2/8/2021 overcome these rejections.
Applicants presents remarks regarding prior art rejections, as previously applied. Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been addressed as provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EMMA K FRICK/Primary Examiner, Art Unit 3618